Citation Nr: 0202774	
Decision Date: 03/25/02    Archive Date: 04/04/02	

DOCKET NO.  01-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the loan guaranty indebtedness of $4,999.62 was 
validly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had more than 23 years of active duty when he 
finally separated from service in July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Regional Office Committee 
on Waivers and Compromises (RO) in Houston, Texas, which 
found that the loan guaranty indebtedness at issue in this 
case was validly created.  The Waco, Texas, RO currently has 
jurisdiction of the claim file.  

The Board notes that in his October 2000 notice of 
disagreement, the veteran requested waiver of the loan 
guaranty indebtedness, an issue separate and apart from the 
question of whether the indebtedness was validly created.  
Since the decision in this case constitutes a complete grant 
of benefits sought on appeal, the issue of waiver is mooted 
and need not be further addressed.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The evidence on file does not support a finding that the 
veteran received either actual or reasonable/constructive 
notice of the default or the subsequent foreclosure on the 
subject home.  





CONCLUSION OF LAW

The loan guaranty indebtedness of $4,999.62 established 
against the veteran in this case was not validly created.  
38 U.S.C.A. §§ 3732, 7104 (West 1991); 38 C.F.R. §§ 1.911, 
36.4323 (2001); VAOPGCPREC 15-94 (O.G.C. Prec. 15-94).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 became law.  This liberalizing legislation 
is applicable to the appellant's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This law requires VA to 
clearly notify claimants and representatives of the evidence 
necessary to substantiate claims, and requires VA to assist 
claimants in obtaining evidence necessary to substantiate 
claims.  The RO was satisfied that all relevant documentation 
has been obtained.  Given the following disposition of the 
appeal, the Board has also found that all evidence necessary 
for the present disposition of the appeal has been requested 
or obtained.  

Facts:  The home subject to loan guaranty indebtedness was 
purchased by M in 1985 for $44,000.  Because M was 
a qualifying veteran, VA guaranteed (a percentage) of this 
loan to the bank holding the veteran's loan/mortgage to 
purchase the subject home.  In exchange for VA's loan 
guaranty, M agreed to indemnify VA for any future 
indebtedness VA might have to the note holder as a result of 
any future default or foreclosure on the loan.  

In 1993, T assumed M's VA guaranteed loan on the subject 
home, including M's obligation to indemnify VA against future 
loss.  In August 1998, the veteran in this case assumed the 
balance of the outstanding loan held by T.  The veteran thus 
assumed the obligation to indemnify VA for any subsequent 
liability VA might incur to the note holder as a result of 
default or foreclosure on the subject home.  Several months 
later, H assumed the loan on the subject home from the 
veteran.  

H, after perhaps making one payment on the subject home in 
January, thereafter failed, refused or neglected to make any 
further payments on the subject home for February 1999 and 
thereafter.  Notice of default was posted by the lender to H 
at the address of the subject home in April 1999.  Notice of 
intention to foreclose was posted by the lender to H at the 
subject home in May 1999.  Foreclosure on the subject home 
was completed with VA retaking possession of the home in 
September 1999.  The lender then sought indemnification 
pursuant to loan guaranty from VA, and VA paid the lender its 
valid claim.  Subsequently, VA has attempted to enforce the 
amount of $4,999.62 loan guaranty indebtedness against the 
veteran.  

There is no particular dispute in any of the facts and 
circumstances underlying the loan guaranty indebtedness in 
this case with one important exception.  The veteran has 
consistently claimed in statements and in sworn testimony 
before the undersigned that he did not receive any form of 
notice from the lender or from VA of H's default in making 
monthly payments or of the subsequent foreclosure action on 
the subject home.  The veteran, who testified at his hearing 
that he is a broker in his own real estate business, has 
consistently indicated that he did not become aware of the 
actual foreclosure until after it had been legally effected 
in September 1999.  

The veteran reported that, following foreclosure, he entered 
a bid to repurchase the subject home from VA, and the 
evidence on file corroborates this fact.  His actual bid was 
certainly less that the full amount due the lender on the 
initial loan at the time of foreclosure and, in any event, 
such bid, even if accepted by VA would not have served to 
cure default.  Foreclosure had already taken place and the 
loan guaranty debt of approximately $5,000 was already due 
from VA to the lender pursuant to VA's loan guaranty.  
Interestingly, as pointed out by the veteran and as 
corroborated by the evidence on file, the subject home was 
subsequently resold two months after foreclosure to another 
bidder for an amount less than the veteran's bid.  

In response to the veteran's assertion of having not received 
any form of notice of default or foreclosure, the RO, in its 
adverse determination, referred to the standard language 
contained in the September 1999 Substitute Trustee's Deed 
reporting that "[n]otices stating the time, place and terms 
of sale of the property were mailed, posted and filed, as 
required by law."  The RO also relied on the standard 
language contained within the September 1999 Affidavit of 
Mortgagee which states, "[t]o the best of my knowledge and 
belief, proper notice was sent prior to acceleration of the 
indebtedness.  All obligations and duties of Beneficiary were 
performed in the manner required by law and all notices 
served on the Debtor at the Debtor's last known address as 
shown by the records of the holder of the debt."  Finally, 
the RO relied on the apparently applicable Texas law which 
does not require proof of actual notice but only requires 
notice, at least 21 days before the date of sale, by the 
holder of the debt serving written notice of the sale by 
certified mail on each debtor who, according to the records 
of the holder of the debt, is obligated to pay the debt.  
Additionally, the holder of the debt "shall serve a debtor 
with written notice by certified mail stating that the debtor 
is in default under the deed of trust...[and] the debtor must 
be given at least 20 days to cure the default before the 
entire debt is due and notice of sale is given."  Texas law 
provides that "service of a notice by certified mail is 
complete when the notice is deposited in the United States 
mail, postage prepaid and addressed to the debtor at the 
debtor's last known address as shown by the records of the 
holder of the debt."  Finally, Texas law apparently provides 
that, "the affidavit of a person knowledgeable of the facts 
to the effect that service was completed is prima facie 
evidence of service."  

Analysis:  The law is quite well established that, in 
situations such as this, where the veteran-debtor is not the 
actual owner of the home at the time of default and 
foreclosure, before VA may act to enforce a claim of loan 
guaranty indebtedness by way of subrogation, the veteran-
debtor must have received some form of notice of the action 
being taken against the subject home as a matter of 
constitutional due process.  See Mullane v. Central Hanover 
Bank and Trust Company, 339 U.S. 306 (1950), Mennonite Board 
of Missions v. Adams, 462 U.S. 791 (1983).  The U.S. Supreme 
Court has held that veterans have a substantial property 
interest which would be significantly affected by the 
foreclosure, since VA intends to hold the veteran-debtor 
liable for any deficiency following the foreclosure sale.  In 
United States v. Whitney, 602F. Supp. 722 (W.D.N.Y. 1985), a 
Federal district court ruled that VA could not collect a debt 
against a veteran who was never notified of an assumer's 
default and the subsequent foreclosure.  

In June 1994, VA's General Counsel issued a precedential 
opinion which thoroughly discussed the issue of a veteran's 
right to notice with respect to VA's enforcement of loan 
guaranty indebtedness, either by indemnity of subrogation.  
VAOPGCPREC 15-94 (O.G.C. Prec. 15-94).  VA General Counsel 
precedential opinions are binding upon the Board.  
38 U.S.C.A. § 7104(c).  After completing a thorough analysis 
of the laws, regulations and case law on the subject, General 
Counsel concluded that veterans who obtain a VA guaranteed 
loan have a constitutionally protected right to receive 
notice of a foreclosure proceeding that will affect their 
rights and liabilities.  When a third party assumer defaults 
on the loan, VA must notify the original veteran-debtor of 
the impending foreclosure, provided VA knows or can 
reasonably ascertain the veteran's address.  If VA fails to 
provide the required notice, VA may not collect the debt from 
the veteran under subrogation, unless the private loan holder 
obtained a personal judgment against the veteran prior to VA 
paying the guaranty claim, or the holder provided the veteran 
with reasonably sufficient notice.  The judgment may be 
subject to collateral attack in the VA appeals process if the 
court lacked jurisdiction to render that judgment.  

The veteran in this case has consistently claimed that he did 
not receive actual notice of either the default or the 
subsequent foreclosure on the subject home.  However, the 
applicable Texas law does not require actual notice but does 
require "reasonable" notice, as described above, consisting 
of certified mailings of notice of the default and/or 
proposed foreclosure, in advance of acceleration or 
foreclosure sale, to the veteran's last known address.  

In this regard, it is noteworthy that the veteran has argued, 
and his arguments are corroborated by the evidence on file, 
that at all times prior to, during, and subsequent to the 
default and foreclosure on the subject home in this case, he 
resided at the same address.  This address was indeed the 
veteran's official address of record for both the lender/bank 
on the loan subject to loan guaranty, and with VA (who in 
addition to a loan guaranty folder, maintains a VA 
compensation claims folder on the veteran).  

38 U.S.C.A. § 3732(4)(A) provides that upon receiving notice 
of default of any loan guaranty by the note holder, VA shall 
provide the veteran with information and, to the extent 
feasible, counseling regarding alternatives to foreclosure, 
possible methods of curing the default, conveyance of the 
property to VA by means of a deed in lieu of foreclosure and 
an indication of the veteran's liabilities with respect to 
the loan in the event of foreclosure.  38 C.F.R. § 1.911(c) 
provides a veteran-debtor has the right to dispute the 
existence or amount of the debt, to request waiver of 
collection of the debt, to a hearing on the waiver request, 
and to appeal to the Board.  38 C.F.R. § 36.4323 is the 
regulation governing VA's right to subrogation and indemnity 
on indebtedness arising from VA loan guaranty.  

Careful review of all documentary evidence on file in the 
loan guaranty folder reveals that the lender/bank provided 
notice of default and notice of intention to foreclose to H, 
the individual who assumed the loan on the subject home from 
the veteran.  Additionally, there are actual copies of two 
notifications in April 1999 by the lender/bank to H 
discussing the default and the actions necessary to cure this 
default.  There are also copies of two letters mailed in May 
and June 1999 by the lender/bank to T, the individual from 
whom the veteran assumed the loan on the subject home, also 
discussing the default and notice of pending foreclosure.  
There are no such letters on file from the bank to the 
veteran-debtor notifying him of the default or pending 
foreclosure.  Finally, there is a record on bank letterhead 
which appears to be a listing of individuals obligated on the 
loan on the subject home, and this listing only includes T 
and H, not the veteran-debtor in this case.  

That is, while there is clear documentary evidence that 
owners of the subject home before and after the veteran's 
period of ownership were actually notified or at least 
"reasonably" notified at their last known address, there is 
no evidence of such notification to the veteran in this case.  
While the RO, in reliance upon Texas law, stated that there 
was prima facie evidence of notice to the veteran in this 
case, based upon standard language contained in the 
Substitute Trustee's Deed and in the Affidavit of Mortgagee, 
and while there is a "presumption of regularity" which 
attaches to the official acts of public officers in the 
absence of evidence to the contrary, the Board finds that the 
clear preponderance of the evidence on file is against a 
conclusion that the veteran received either actual or 
reasonable notice of either the default or pending 
foreclosure on the subject home in this case.  

The veteran has submitted statements and sworn testimony 
consistently alleging that he never received any form of 
notice regarding the default and subsequent foreclosure on 
the subject home in this case.  It is shown that he resided 
at the same address at all relevant periods and while there 
are actual copies of notice posted to owners of the subject 
home both before and after the veteran, there is no such 
evidence indicating that the veteran ever received notice of 
any kind, either actual, or reasonable.  There is also no 
evidence on file indicating that VA notified the veteran of 
the default or the pending foreclosure prior to actual 
foreclosure action.  The veteran's allegation is somewhat 
further corroborated by the fact that after he did, on his 
own, discover that the subject home had been foreclosed and 
that VA had retaken possession, he immediately tendered a bid 
on the home for repurchase.  

In consideration of the veteran's consistent argument that he 
never received any form of notice of the default or 
foreclosure in this case, and given the fact that no evidence 
of such notice is contained in the loan guaranty folder 
(although such notice for other potential obligors is on 
file), and given the veteran's later actions, the Board finds 
the veteran's hearing testimony credible and persuasive.  
That is, the Board finds that the overall evidence is against 
a finding that the veteran was provided with satisfactory due 
process notice.  As such, the loan guaranty indebtedness at 
issue in this case may not be validly established against 
him.  

As a postscript, the Board does note however, that the 
veteran as a responsible individual engaged in the real 
estate business should not have simply transferred ownership 
by assumption of the subject home to H without first 
satisfying himself that H was a creditworthy individual who 
had the means and the inclination to make the monthly 
mortgage payments on the subject home as they came due.  The 
Board finds it noteworthy that while the veteran in this case 
provided H, at the time of his assumption of the subject 
home, with notice regarding VA release and substitution of 
liability, the veteran himself did not take such action at 
the time he transferred the subject home to H.  Of course, 
for VA to grant a release and substitution of liability, the 
downstream transferee must indeed be documented as 
creditworthy.  Had there been evidence that the veteran was 
reasonably notified of the default and foreclosure in this 
case, based upon these facts, the Board would certainly have 
found the veteran to have been at fault in the creation of 
the loan guaranty indebtedness at issue, as fault is simply 
defined as any action or inaction of the debtor which 
contributes to creation of the debt.  38 C.F.R. § 1.965(a)(1) 
(2001).  


ORDER

The loan guaranty indebtedness of $4,999.62 was not validly 
created against the veteran in this case, and the relief 
sought on appeal is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

